JENNIFER S. CLARK
Assistant U.S. Attorney                                                   07 i-uC /
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone:(406) 542-8851
FAX:(406)542-1476
Email: Jennifer.Clark2@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                CR-20-46-M-DLC

               Plaintiff,                 PLEA AGREEMENT

       vs.

SCOTT MICHAEL GEORGE
DANIELS

               Defendant.


      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United

States of America, represented by Jennifer S. Clark, Assistant United States

Attorney for the District of Montana, and the defendant, Scott Michael George

Daniels and the defendant’s attorney, Andy Nelson, have agreed upon the

following:


                       T
                             \n-iov
AUSA         DEF     ATTY     Date                                             Page 1
       1.      Scope: This plea agreement is between the United States Attorney’s

Office for the District of Montana and the defendant. It does not bind any other

federal, state, or local prosecuting, administrative, or regulatory authority, or the

United States Probation Office.

      2.       Charges: The defendant agrees to plead guilty to Count I of the

indictment, which charges the crime of Conspiracy to Possess with Intent to

Distribute Methamphetamine in violation of 21 U.S.C. § 846. This offense carries

a mandatory minimum punishment of ten years imprisonment, a $10,000,000 fine,

five years of supervised release, and a $100 special assessment.

      At the time of sentencing, if the Court accepts this plea agreement, the

United States will move to dismiss Count II and III of the indictment.

      The defendant also agrees to admit the forfeiture allegation contained in the

Indictment. Defendant agrees to forfeit the following:

            Springfield Armory XD9 9mm pistol
            Desert Eagle 1911G pistol
            Winchester 22 rifle
            Ruger .22 LR rifle (no stock)
            Romarm 7.62 rifle
            Tristar rifle
            DPMS Panther Arms AR15 .223 rifle
            Benelli Arms 12-gauge shotgun
            any ammunition located at residence
            digital scales
            body armor




9^..                          n.nu^
AUSA        DEF      ATTY      Date                                              Page 2
      3.     Nature of the Agreement: The parties agree that this plea agreement

will be governed by Rule 11(c)(1)(A) and (B), Federal Rules ofCriminal

Procedure. The defendant acknowledges that the agreement will be fulfilled

provided the United States: a) moves to dismiss, and the Court agrees to dismiss,

Counts II and III of the indictment; and b) makes the recommendations provided

below. The defendant understands that if the agreement is accepted by the Court,

there will not be an automatic right to withdraw the plea even if the Court does not

accept or follow the recommendations made by the United States.

      4.     Admission of Guilt: The defendant will plead guilty because the

defendant is guilty of the charge contained in Count I of the indictment. In

pleading guilty, the defendant acknowledges that:

             1.      There was an agreement between two or more people to
                     distribute and to possess with the intent to distribute
                     methamphetamine;

            2.       The defendant became a member of the conspiracy knowing of
                     at least one of its objects and intending to help accomplish it;

            3.       At least 500 grams of a mixture containing a detectable amount
                     of methamphetamine was involved in the conspiracy.

      5.     Waiver of Rights by Plea:

            (a)      The government has a right to use against the defendant, in a

prosecution for perjury or false statement, any statement given under oath during

the plea colloquy.



        ^            :vTs     /z-z^-zo
AUSA       DBF       ATTY      Date                                            Page 3
             (b)      The defendant has the right to plead not guilty or to persist in a

plea of not guilty.

             (c)      The defendant has the right to a jury trial unless, by written

waiver, the defendant consents to a non-jury trial. The United States also must

consent and the Court must approve a non-jury trial.

            (d)       The defendant has the right to be represented by counsel and, if

necessary, have the Court appoint counsel at trial and at every other stage of these

proceedings.

            (e)       If the trial is a jury trial, the jury would be composed of 12

laypersons selected at random. The defendant and the defendant’s attorney would

have a say in who the jurors would be by removing prospective jurors for cause

where actual bias or other disqualification is shown, or without cause by exercising

peremptory challenges. The jury would have to agree unanimously before it could

return a verdict of either guilty or not guilty. The jury would be instructed that the

defendant is presumed innocent, and that it could not convict unless, after hearing

all the evidence, it was persuaded of the defendant’s guilt beyond a reasonable

doubt.

            (f)       If the trial is held by the judge without a juiy, the judge would

find the facts and determine, after hearing all of the evidence, whether or not the

judge was persuaded of the defendant’s guilt beyond a reasonable doubt.




AUSA      DEF         ATTY       Date                                             Page 4
             (g)    At a trial, whether by a jury or a judge, the United States would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confront those government witnesses and the

defendant’s attorney would be able to cross-examine them. In turn, the defendant

could present witnesses and other evidence. If the witnesses for the defendant

would not appear voluntarily, their appearance could be mandated through the

subpoena power of the Court.

            (h)     At a trial, there is a privilege against self-incrimination so that

the defendant could decline to testify, and no inference of guilt could be drawn

from the refusal to testify. Or the defendant could exercise the choice to testify.

            (i)     If convicted, and within 14 days of the entry of the Judgment

and Commitment, the defendant would have the right to appeal the conviction to

the Ninth Circuit Court of Appeals for review to determine if any errors were made

that would entitle the defendant to reversal of the conviction.

             G)     The defendant has a right to have the district court conduct the

change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.

By execution of this agreement, the defendant waives that right and agrees to hold

that hearing before and allow the Rule 11 colloquy to be conducted by, the U.S.

Magistrate Judge, if necessary.




AUSA      DEF      ATTY        Date                                              Page 5
            (k)     If convicted in this matter, a defendant who is not a citizen of

the United States may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

      The defendant understands that by pleading guilty pursuant to this

agreement, the defendant is waiving all of the rights set forth in this paragraph.

The defendant’s attorney has explained those rights and the consequences of

waiving those rights.

      6.     Recommendations: The United States will recommend the

defendant’s offense level be decreased by two levels for acceptance of

responsibility, pursuant to USSG §3E1.1(a), unless the defendant is found to have

obstructed justice prior to sentencing, pursuant to USSG §3C1.1, or acted in any

way inconsistent with acceptance of responsibility. The United States will move

for an additional one-level reduction, pursuant to USSG §3El.l(b), if appropriate

under the Guidelines. The parties reserve the right to make any other arguments at

the time of sentencing. The defendant understands that the Court is not bound by

this recommendation.

      7.     Sentencing Guidelines: Although advisoiy, the parties agree that the

U.S. Sentencing Guidelines must be applied, and a calculation determined, as part

of the protocol of sentencing to determine what sentence will be reasonable.




                   3^        V7.'l<^-ZO
AUSA       DEF     ATTY       Date                                             Page 6
      8.     Appeal Waiver: The defendant understands the law provides a right

to appeal and collaterally attack the sentence imposed in this case. 18 U.S.C.

§ 3742(a); 28 U.S.C. §§ 2241,2255. Based on the concessions made by the United

States, the defendant knowingly waives any right to appeal or collaterally attack

any aspect of the sentence, including conditions of probation or supervised release.

This waiver includes challenges to the constitutionality of any statute of conviction

and arguments the admitted conduct does not fall within any statute of conviction.

This waiver does not prohibit the right to pursue a collateral challenge alleging

ineffective assistance of counsel.

      9.     Voluntary Plea: The defendant and the defendant’s attorney

acknowledge that no threats, promises, or representations have been made to

induce the defendant to plead guilty, and that this agreement is freely and

voluntarily endorsed by the parties.

      10.    Loss of Federal Benefits: The defendant acknowledges that, based

on the plea of guilty to a federal controlled substances crime, the defendant is no

longer eligible for assistance under any state program funded under Part A of Title

IV of the Social Security Act or benefits under the Food Stamp Act. 21 U.S.C. §

862a. The Court may also deny the defendant eligibility to participate in any

federal grant, contract, loan, professional license, or commercial license. 21

U.S.C. § 862.




AUSA        DEF    ATTY        Date                                              Page 7
      11.    Detention/Release After Plea:          Pursuant to 18 U.S.C. § 3143(a)(2),

the defendant acknowledges that the defendant will be detained upon conviction

unless (A)(i) the Court finds there is a substantial likelihood that a motion for

acquittal or new trial will be granted or (ii) this agreement provides that the United

States will recommend that no sentence of imprisonment be imposed and(B)the

Court finds, by clear and convincing evidence, that the defendant is not likely to

flee or pose a danger to any other person or the community. Then, if exceptional

circumstances exist, the defendant may be released upon conditions.

      12.    Breach: If the defendant breaches the terms of this agreement or

commits any new criminal offenses between signing this agreement and

sentencing, the U.S. Attorney’s Office is relieved of its obligations under this

agreement, but the defendant may not withdraw the guilty plea.

      13.    Entire Agreement: Any statements or representations made by the

United States, the defendant, or defense counsel prior to the full execution of this

plea agreement are superseded by this plea agreement. No promises or

representations have been made by the United States except as set forth in writing

in this plea agreement. This plea agreement constitutes the entire agreement

between the parties. Any term or condition which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement.

                                            LEIFM. JOHNSON
                                            Acting United States Attorney


                              ■a -'lG-'lo
AUSA        DEF    ATTY        Date                                             Page 8
                                             !

                       ^^>WENNIFER S. CLARK
                          Assistant U. S. Attorney
                          Date: 0//07/




                           SCOTT MICHAEL GfiOR0E DANIELS
                           Defendant
                           Date:

                                 /A
                                   I
                                       %'■




                                Y NELSON
                           Defense Counsel
                           Date: i ^   2^




AUSA   DEF   ATTY   Date                             Page 9
